DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 22, 2022 has been entered.

1.	This action is in response to the amendment filed on August 22, 2022.  Claims 21-40 were previously pending consideration.  Per the received Request for Continued Examination (RCE), no claims have been added or canceled. 
2.	Claims 21-40 are currently pending consideration.

Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 21-40 have been considered but are not found persuasive.  The Applicant’s Arguments (see Remarks pages 2-5) discuss the disclosures of the provisional application.  However, there was no proper priority claim to the provisional application.  Furthermore, the petition filed on August 10, 2022 has been considered and has been dismissed.  Please see the Petition Decision (mailed on 10/20/2022) for further information. 
4.	Therefore, the rejections are maintained and provided below. 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36, and 38-39 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Claim 36 discloses controlling remote mouse functions, claim 38 discloses controlling and taking and ending calls, and claim 39 discloses scrolling on another device using a smart ring.  All of these functions are not disclosed in the specification to enable one of ordinary skill in the art to understand how these functions are achieved using the ring device.   



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-27 and 30-35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vescovi et al. (U.S. Patent Pub. No. US 2015/0277559). 

Regarding claim 21, Vescovi discloses:
	A wearable ring device comprising:
	a computer processor housed in a wearable ring (paragraph 0005:  a computer processor housed in a wearable ring device); wherein the wearable ring is sized for receipt therein of a first finger of a user (paragraph 0006:  wherein the ring is sized for receipt for a first finger of a user);
	a touchscreen electrically connected to the computer processor and disposed at least partially at an outer surface of the ring, wherein the touchscreen is configured to receive input from a second finger of the user (paragraph 0006-0007:  touchscreen receiving input from a second finger of the user);
	a wireless transmitter and receiver electrically connected to the computer processor and configured to communicate with at least one external electronic device (paragraph 0007:  an external electronic device may receive commands from the finger-mounted touch screen); and 
	a rechargeable power source for supplying power to the touchscreen, wireless transmitter and receiver, and computer processor (paragraph 0006, 0147:  a wireless power receiver circuit for recharging the power source form a wireless power source).

Claim 22 is rejected as applied above in rejecting claim 21.  Furthermore, Vescovi discloses: 
The device of claim 21, further comprising a biometric sensor for sensing biometric information of the user (paragraph 0006, 0050:  biometric sensor for sensing biometric information).

Claim 23 is rejected as applied above in rejecting claim 21.  Furthermore, Vescovi discloses:
	The device of claim 21, further comprising a near-field-communication (NFC) tag for transmitting data related to the user to the external electronic device to thereby change a state of the external electronic device (paragraphs 0006, 0149:  NFC identification information in the ring transmits ID information to an external electronic device).

Claim 24 is rejected as applied above in rejecting claim 21.  Furthermore, Vescovi discloses:
	The device of claim 21, further comprising a molecular analyser for collecting data on caloric intake (paragraphs 0080, 0166:  the ring may monitor caloric energy expended).

Claim 25 is rejected as applied above in rejecting claim 21.  Furthermore, Vescovi discloses:
	The device of claim 21, further comprising at least one button for receiving input from the user (paragraphs 0035-0037:  buttons for receiving input from the user).

Claim 26 is rejected as applied above in rejecting claim 21.  Furthermore, Vescovi discloses:
	The device of claim 21, further comprising a wireless power receiver circuit for recharging the power source from a wireless power source (paragraph 0006:  wireless power source).

Claim 27 is rejected as applied above in rejecting claim 21.  Furthermore, Vescovi discloses:
	The device of claim 21, further comprising a sensor for sensing a writing motion of the user, wherein the wireless transceiver transmits information to at least one external electronic device related to the characters written by the user (paragraphs 0006, 0169:  writing motion of the user is detected). 

Regarding claim 30, Vescovi discloses:
	A method for controlling a remote electronic device using a touchscreen on a smart ring on a finger, the method comprising:
	receiving, on a touchscreen electrically connected to a computer processor and disposed at least partially at an outer peripheral surface of the ring disposed on a first finger of a user, input from a second finger of a user (paragraph 0006-0007:  touchscreen receiving input from a second finger of the user);
	selecting, using the computer processor, one of a plurality of touch events associated with the input (paragraph 0006-0007:  touchscreen receiving input from a second finger of the user); and
	wirelessly transmitting a command associated with the touch event to at least one external electronic device (paragraph 0007:  an external electronic device may receive commands from the finger-mounted touch screen). 

Claim 31 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses:
	The method of claim 30, wherein selecting the one of the plurality of touch events comprises recognizing a gesture made by the user that is associated with the command (paragraphs 0007, 0009, 0066:  detecting different gestures on the touch-sensitive surface). 

Claim 32 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses:
	The method of claim 30, further comprising establishing a wireless link with at least one external electronic device in response to a gesture by the user (paragraphs 0007, 0122, 0158:  establish a wireless link using a gesture). 

Claim 33 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses:
	The method of claim 30, further comprising changing a state of the external electronic device by bringing a near-field communication (NFC) device electrically connected to the computer processor into proximity therewith (paragraphs 0006, 0149:  NFC identification information in the ring transmits ID information to an external electronic device).

Claim 34 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses:
	The method of claim 30, further comprising transmitting information to the external electronic device by bringing a near-field communication (NFC) device electrically connected to the computer processor into proximity therewith (paragraphs 0006, 0149:  NFC identification information in the ring transmits ID information to an external electronic device).

Claim 35 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses:
	The method of claim 30, wherein the smart ring is controlling volume on another electronic device (paragraphs 0009-0010:  volume control).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 28-29 and 36-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vescovi et al. (U.S. Patent Pub. No. US 2015/027559) in view of Segal (U.S. Patent Pub. No. US 2015/0324181).

Claim 28 is rejected as applied above in rejecting claim 21.  Furthermore, Vescovi does not explicitly disclose that the ring comprises an actuator for controlling the zoom on another electronic device, wherein the other electronic device is AR smart glasses.  Vescovi discloses that the ring controls external electronic devices (paragraphs 0006-0007:  an external electronic device may receive commands from the finger-mounted touch screen) but does not disclose that this electronic device is AR smart glasses.  In an analogous art, Segal discloses using a ring to control augmented reality smart glasses (paragraphs 0003, 0119).  Segal discloses using a ring to control a camera enabled device to zoom and control other functions on a camera enabled device such as a smart glasses (paragraph 0119). It would have been obvious to control the functions of a AR headset to improve wearable computer usability and control (Segal:  paragraph 0002).  

Claim 29 is rejected as applied above in rejecting claim 28.  Furthermore, Segal discloses: 
	The device of claim 28, wherein the zoom is used to regulate text and image size by the user of the smart glasses when wearing the glasses (paragraphs 0003, 0119:  controlling a zoom of the camera).


Claim 36 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses:
	The method of claim 30, wherein the smart ring is controlling remote mouse functions in an application running on another electronic device (paragraphs 0009-0010:  mouse functions).  Vescovi does not explicitly disclose wherein the other electronic devices is an AR (augmented reality) smart glasses headset.  In an analogous art, Segal discloses using a ring to control augmented reality smart glasses (paragraphs 0003, 0119).  Segal discloses using a ring to control a camera enabled device to zoom and control other functions on a camera enabled device such as a smart glasses (paragraph 0119). It would have been obvious to control the functions of a AR headset to improve wearable computer usability and control (Segal:  paragraph 0002).  

Claim 37 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses:
	The method of claim 30, wherein the smart ring is controlling zoom on another electronic device (paragraph 0161:  controlling zoom).  Vescovi does not explicitly disclose wherein the other electronic devices is an AR (augmented reality) smart glasses headset.  In an analogous art, Segal discloses using a ring to control augmented reality smart glasses (paragraphs 0003, 0119).  Segal discloses using a ring to control a camera enabled device to zoom and control other functions on a camera enabled device such as a smart glasses (paragraph 0119). It would have been obvious to control the functions of a AR headset to improve wearable computer usability and control (Segal:  paragraph 0002).  

Claim 38 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses:
	The method of claim 30, wherein the smart ring is controlling taking and ending calls on another electronic device (paragraph 0159:  user may initiate calls).  Vescovi does not explicitly disclose wherein the other electronic devices is an AR (augmented reality) smart glasses headset.  In an analogous art, Segal discloses using a ring to control augmented reality smart glasses (paragraphs 0003, 0119).  Segal discloses using a ring to control a camera enabled device to zoom and control other functions on a camera enabled device such as a smart glasses (paragraph 0119). It would have been obvious to control the functions of a AR headset to improve wearable computer usability and control (Segal:  paragraph 0002).  

Claim 39 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses:
	The method of claim 30, wherein the smart ring is controlling, at least in part, scrolling on another electronic device (paragraph 0152:  page scrolling).  Vescovi does not explicitly disclose wherein the other electronic devices is an AR (augmented reality) smart glasses headset.  In an analogous art, Segal discloses using a ring to control augmented reality smart glasses (paragraphs 0003, 0119).  Segal discloses using a ring to control a camera enabled device to zoom and control other functions on a camera enabled device such as a smart glasses (paragraph 0119). It would have been obvious to control the functions of a AR headset to improve wearable computer usability and control (Segal:  paragraph 0002).  

Claim 40 is rejected as applied above in rejecting claim 30.  Furthermore, Vescovi discloses: 
	The method of claim 30, wherein the smart ring is controlling capturing picture and video on another electronic device (paragraph 0035:  capturing pictures).  Vescovi does not explicitly disclose wherein the other electronic devices is an AR (augmented reality) smart glasses headset.  In an analogous art, Segal discloses using a ring to control augmented reality smart glasses (paragraphs 0003, 0119).  Segal discloses using a ring to control a camera enabled device to zoom and control other functions on a camera enabled device such as a smart glasses (paragraph 0119). It would have been obvious to control the functions of a AR headset to improve wearable computer usability and control (Segal:  paragraph 0002).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH ABRISHAMKAR whose telephone number is (571)272-3786. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAVEH ABRISHAMKAR/
10/25/2022Primary Examiner, Art Unit 3649